department of the treasury internal_revenue_service washington d c date cc dom fs fi p uilc number release date internal_revenue_service national_office field_service_advice memorandum for from subject carol p nachman special counsel cc dom fs fi p internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend bank year year issue s whether amounts paid_by bank to create home equity lines of credit helocs and fixed-term home equity loans should be capitalized and amortized over the average life of such loans conclusion in general costs incurred in creating loans that are separate and distinct assets must be capitalized and amortized pursuant to sec_263 see 110_tc_349 substantial factual development will be necessary to determine to what extent the costs at issue in this case should be capitalized and amortized facts from year through year bank incurred closing costs to create helocs and fixed-term home equity loans these costs included appraisal fees costs to obtain credit reports and recording fees generally these costs are paid_by the borrowers bank claimed deductions for these costs in the years in which the costs were incurred bank capitalized and amortized the interest_income received in connection with the helocs and fixed-term home equity loans specifically bank amortized the interest_income on the helocs over the length of time the credit was outstanding with respect to the fixed-term home equity loans bank amortized the interest_income over the term of the loan the examining agent disallowed the current deductions that the bank claimed in connection with the loan origination costs law and analysis in general loan origination costs must be capitalized and amortized over the terms of the loans see 110_tc_349 in pnc the court reasoned that the loans were separate and distinct assets of the bank id pincite accordingly the court concluded that the costs incurred in creating these asset should be capitalized pursuant to sec_263 id relying on 503_us_79 and 403_us_345 given that the facts in this case have not been developed we are unable to opine as to whether the costs in issue should be capitalized and amortized however the following discussion should assist you in developing the relevant facts for purposes of addressing this issue case development hazards and other considerations we suggest that you focus your discovery efforts as follows can bank more fully identify the types of costs involved for example do the costs at issue include salaries and fringe_benefits paid to employees for evaluating the borrower’s financial condition evaluating guaranties collateral and other security arrangements negotiating loan terms preparing and processing loan documents and closing the loan transactions do the costs include advertising expenditures which are currently deductible pursuant to sec_162 what are the terms of the loans in issue in addition you will also want to discover what percentage of these costs were incurred in connection with bank’s unsuccessful loan efforts ie where a loan was not originated also were any of these costs incurred subsequent to a loan’s origination by bank you should also ascertain whether bank deferred these costs for financial_accounting purposes pursuant to sfa sec_91 if you have any further questions please call
